UNPUBLISHED


                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                             No. 10-2210


JOSEPH K. CHRISTOPHER BEY,

               Plaintiff – Appellant,

          v.

STATE OF NORTH CAROLINA, collectively and jointly; THE
GOVERNMENT OF THE STATE OF NORTH CAROLINA, collectively and
jointly, by and through the Chief Executive of the State of
North Carolina; J. KEITH CRISCO, in his official capacity as
the Secretary of the North Carolina Department of Commerce;
PAMELA THORPE YOUNG, in her official capacity as Chair and
Commissioner of the North Carolina Industrial Commission;
CHRISTOPHER SCOTT, in his official capacity as Commissioner
of the North Carolina Industrial Commission; WANDA BLANCHE
TAYLOR,   in   her  official   capacity   as  Chief   Deputy
Commissioner of the North Carolina Industrial Commission;
JOHN B. DELUCA, in his official capacity as Deputy
Commissioner of the North Carolina Industrial Commission;
ERSKINE B. BOWLES, in his official capacity as President of
the University of North Carolina; RANDY WOODSON, in his
official capacity as Chancellor of the North Carolina State
University; THOMAS H. STAFFORD, JR., in his official
capacity; TIMOTHY R. LUCKADOO, in his official capacity as
Associate Vice Chancellor for Student Affairs at North
Carolina State University; TIMOTHY BLAIR, in his official
capacity as Associate Director for University Housing at
North Carolina State University; DAVID RAINER, in his
official capacity as Staff in the Environmental Health and
Public Safety Center at North Carolina State University;
DAVID DROOZ, in his official capacity as Senior Associate
General Counsel at North Carolina State University; DAHR
JOSEPH TANOURY, in his official capacity as Assistant
Attorney General in the Office of the Attorney General of
North Carolina in the North Carolina Department of Justice;
BEVERLY EAVES PERDUE, The Honorable, in her official
capacity as the Governor of the State of North Carolina,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:10-cv-00272-BO)


Submitted:   February 10, 2011            Decided:   February 16, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph K. Christopher Bey, Appellant Pro Se.  Norma Smithwick
Harrell, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

           Joseph K. Christopher Bey appeals the district court’s

order   granting        Defendants’         motion    to     dismiss       his     claims

challenging the constitutionality of a North Carolina Industrial

Commission      order,    and    has    moved:       (i)    to    proceed    in     forma

pauperis   on    appeal;    (ii)       to   expedite       his   appeal;     (iii)    for

injunctive relief to stay the state court proceedings pending

his appeal; and (iv) for this court to waive the reproduction

and binding requirements applicable to his motions.                              We have

reviewed the record and find no reversible error.                       Accordingly,

we   affirm     the   district     court’s       order.          See   Bey   v.     North

Carolina, No. 5:10-cv-00272-BO (E.D.N.C. Oct. 18, 2010).                              We

also deny Bey’s application to proceed in forma pauperis and his

motion for injunctive relief, and deny as moot his motions to

expedite and to waive the reproduction and binding requirements.

We   dispense    with    oral    argument       because     the    facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                                 AFFIRMED




                                            3